        Case 3:19-cv-00451-BAJ-SDJ           Document 55   03/25/21 Page 1 of 17




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 VICTORIA ERICKSON CIVIL ACTION

 VERSUS

 PENN NATIONAL GAMING, INC. NO. 19-00451-BAJ-EWD




                               RULING AND ORDER

      Before the Court is Defendant's Motion for Summary Judgment (Doc. 40).

The Motion is opposed. (Doc. 43). Defendant filed a Reply. (Doc. 44). Plaintiff filed a

sur-reply in opposition. (Doc. 50). For the reasons stated below, Defendant's Motion


is GRANTED.

 I. BACKGROUND

      Plaintiff worked as a dealer and supervisor in the Table Games Department

for Defendant from November 2014 to July 2018. (Doc. 40-5, at H 1). Beginning in

January 2016, Plaintiff began to request intermittent leave under the Family and

Medical Leave Act, 29 U.S.C. § 2601 et seq, ("FMLA") due to "her own serious health

conditions and complications with fibromyalgia." (Id. at ^ 3). Plaintiff was initially

approved for FMLA intermittent leave in 2016. (Doc. 43, p. 5). As a condition of

continuing to receive FMLA leave, she was required to recertify her eligibility for

leave every six months. (Doc. 40-1, p. 3).


      The final time Plaintiff attempted to recertify her eligibility. Defendant

ordered her to submit to a medical examination by a physician at Prime Occupational


                                              1
        Case 3:19-cv-00451-BAJ-SDJ        Document 55      03/25/21 Page 2 of 17




Medicine for a second opinion. (Doc. 40-1, p. 4). The physician did not object to the

recertification of Plaintiffs leave, but recommended that she complete a "return to


work evaluation when she returned from her intermittent leave because the


physician was concerned "that the medications [Plaintiff] was using could impair her

ability to safely perform her job/' (Id.). On January 17, 2018, Plaintiffs supervisor

notified Plaintiff that she was once again eligible for intermittent FMLA leave from

January 17, 2018 to July 17, 2018. (Doc. 40-2, p. 77). However, this time Defendant

wrote "YOU ARE REQUIRED TO GO TO PRIME OCCUPATIONAL EVERYTIME [sic] YOU USE

FMLA INTERMITTENT." (Id.).

       Plaintiff contacted counsel and was informed that this requirement was

unlawful. (Doc. 25, at ^ 9). Plaintiff alleges that she discussed the requirement with

Defendant s Human Resources Department on February 19, 2018 (Doc. 43-1, at 1[ 14).


(Doc. 50, p. 2). Thereafter, Plaintiff was suspended on February 21, 2018. {Id.}.


Counsel for Plaintiff responded by sending a letter to Defendant on February 23,2018

informing it that Plaintiffs suspension (referred to as a termination) as well as the

placement of unlawful interference requirements on her FMLA intermittent


leave. . . are likely direct violations of the interference and anti-retaliation provisions


of the FMLA." (Doc. 43-5, p. 2). Plaintiff was called to work on February 28, 2018.

(Doc. 50, p. 2). On March 9, 2018, Plaintiff was informed "that there was an error" on


her FMLA certification form and Defendant removed the requirement. (Doc. 43-6).


Following this communication, Plaintiff was never required to return to Prime

Occupational. (Doc. 40-1, p. 5).
        Case 3:19-cv-00451-BAJ-SDJ       Document 55     03/25/21 Page 3 of 17




      Plaintiff brought this action alleging interference with her rights under the

FMLA and the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. ("ADA").

(Doc. 25, at 11 1). Specifically, Plaintiff argues that her February 21, 2018 suspension

was in retaliation for and as a result of her conversation with Human Resources two


days prior and, as such, constitutes unlawful interference with her FMLA rights in

violation of 29 U.S.C. § 2615(a)(l), unlawful retaliation in violation of 29 U.S.C.

 2615(a)(2), as well as an adverse employment decision based on her disability in

violation of 42 U.S.C. § 12U2(a). See (Doc. 25).

      Defendant asserts that Plaintiffs suspension was not based on her disability

or attempts to assert her rights under the FMLA, but rather because Plaintiff violated

company policy the week prior. (Doc. 44, p. 2). Plaintiff was "written up" on


February 14, 2018 for her inappropriate dealings with customer wagers at a

blackjack table, failing to immediately notify security of the mistake, and

prematurely collecting wagers at the blackjack table in violation of company policy.

(Doc. 40-1, p. 6). Defendant suspended Plaintiff one week later, on February 21,2018,


allegedly to preserve the integrity of the investigation as well as the parties

involved. (Doc. 40-2, p. 32). Plaintiff argues that this was pretextual, as the


suspension was only two days after she met with Human Resources. (Doc. 50, p. 4).


      Defendant now moves for summary judgment.


II. LEGAL STANDARD

      Summary judgment is appropriate "if the movant shows that there is no

genuine dispute as to any material fact and that the movant is entitled to a judgment

as a matter of law. FED. R. ClV. P. 56(a). A party asserting that a fact cannot be

                                           3
        Case 3:19-cv-00451-BAJ-SDJ       Document 55     03/25/21 Page 4 of 17




genuinely disputed must support the assertion by citing materials in the record,

including "depositions, documents, electronically stored information, affidavits or


declarations, stipulations (including those made for purposes of the motion only),

admissions, [and] interrogatory answers" or that an adverse party cannot produce


admissible evidence to support the presence of a genuine dispute. See FED. R. ClV.


P. 56(0(1).

        [WJhen a properly supported motion for summary judgment is made, the

adverse party must set forth specific facts showing that there is a genuine issue for

trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (quotation marks and

footnote omitted). This burden is not satisfied with some metaphysical doubt as to

the material facts, by conclusory allegations, by unsubstantiated assertions, or by


only a scintilla of evidence." Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994) (quotation marks and citations omitted). In determining whether the

movant is entitled to summary judgment, the Court view[s] facts in the light most

favorable to the non-movant and draw[s] all reasonable inferences in her favor."


Coleman v. Houston Indep. Sck. Dist., 113 F.3d 528, 533 (5th Cir. 1997).

III. ANALYSIS

          A. FMLA Claims

                 i. Interference

       To prove an interference claim under the FMLA, "a plaintiff 'must at least


sliow that [defendant] interfered witli, restrained, or denied [her] exercise or attempt

to exercise FMLA rights, and that the violation prejudiced [her]. Acker v. General

Motors, L.L.C., 853 F.3d 784, 788 (5th Cir. 2017) (citing Bryant v. Tex, Dep't of Aging

                                           4
        Case 3:19-cv-00451-BAJ-SDJ       Document 55     03/25/21 Page 5 of 17




& Disability Servs., 781 F.3d 764, 770 (5th Cir. 2015)). Interference "includes not only

refusing to authorize FMLA leave but also discouraging an employee from using such

leave." Park v. Direct Energy GP, L.L.C., 832 Fed. Appx. 288, 290 (5th Cii\ 2020)

(citation omitted) (unpublished). "An interference claim merely requires proof that

the employer denied the employee his entitlements under the FMLA." Id. (citing

Stallings v. Hussman Corp., 447 F.3d 1041, 1051 (8th Cir. 2006)).

      For an employee to establish a prima facie FMLA interference claim, the

employee must show that she was an eligible employee; that her employer was subject

to FMLA requirements; that she was entitled to leave; that she gave proper notice of

her intention to take FMLA leave; and that her employer denied her the benefits to

which she was entitled under the FMLA. DeVoss v. Southwest Airlines Company,

903 F.3d 487, 490 (5th Cir. 2018). Finally, if such a violation is found, Plaintiff must

show "that the violation prejudiced her. Bryant v. Texas Dept. of Aging and Disability

Services, 781 F.3d 764, 770 (5th Cir. 2015) (citation omitted).

      The parties agree that Plaintiff was eligible for FMLA leave, that Defendant

was subject to FMLA requirements, and that Plaintiff was entitled to leave. Both

parties also agree that, under the FMIA, (<[a]n employer is not entitled to a

certification of fitness to return to duty for each absence taken on an intermittent or


reduced leave schedule, but that such certifications are permissible "up to once every


30 days if reasonable safety concerns exist regarding the employee's ability to perform

his or her duties. 29 C.F.R. § 825.312(f). If an employer determines that a safety

concern exists, the employer is required to inform the employee that "for each
        Case 3:19-cv-00451-BAJ-SDJ        Document 55     03/25/21 Page 6 of 17




subsequent instance of intermittent or reduced schedule leave, the employee will be


required to submit a fitness-for-duty certification unless one has already been


submitted within the past 30 days!' Id. (emphasis added). Therefore, if Plaintiff had

been required to obtain a fitness-for-duty certification multiple times in a 30-day


period, such a requirement would have been unlawful.


      However, the parties diverge when it comes to whether mere articulation of an


unlawful requirement, without more, interferes with Plaintiffs FMLA leave. Plaintiff

does not argue that she would have requested leave but did not do so because of the

policy. Nor does she assert that anyone discouraged her from using her leave. Plaintiff


also acknowledges that there was never a time when she requested to use her FMLA


leave and was denied because of this policy. (Doc. 40-2, p. 9). Rather, Plaintiff asserts


that the entitlement which was interfered with was her entitlement "not to have

unlawful restrictions placed on her leave. (Doc. 43, p. 8). Defendant asserts Plaintiff


was never actually denied leave and was not prejudiced by the requirement because


it was corrected within three weeks. (Doc. 44, p. 3).


      Plaintiff has failed to offer support for the argument that the imposition of an

unlawful restriction, which was never actually applied to Plaintiff, is per se

prejudicial to a plaintiff. On the contrary, courts have held that [a] regulation must

not 'relieveQ employees of the burden of proving Q real impairment of their rights and

resulting prejudice.'" Downey v. Strain, 510 F.3d 534, 540 (5th Cir. 2007) (quoting

Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 90 (2002). Instead, "courts


evaluating an FMLA claim must conduct a retrospective, case-by-case examination'




                                            6
         Case 3:19-cv-00451-BAJ-SDJ       Document 55     03/25/21 Page 7 of 17




that addresses 'whether the employee would have exercised his or her FMLA rights

in the absence of the employer s actions/ Id. Courts have also found that a plaintiff

suffers no FMLA injury when she receives all the leave she requests. De La


Garsa-Crooks v. AT&T, 252 F.3d 436 (5th Cir. 2001) (unpublished) (citing Graham v.

State Farm Mat. Ins. Co., 193 F.3d 1274, 1274 (llth Cir. 1999)); See also Arismendiz

v. Univ. of Texas at El Paso, 536 F. Supp. 2d 710, 716 (W.D. Tex. 2008) f[T]he

undisputed facts and the evidence show that Plaintiff was not actually deterred from

asking for FMLA leave and that she received all the FMLA leave that she sought.

Accordingly, the [c]ourt finds [d]efendant did not interfere with [pjlaintiffs FMLA

rights.").


       Here, Plaintiff was not prejudiced by Defendant s requirement. Plaintiff argues

she was prejudiced because, although she "did not Q lose any wage, salary, or benefit


due to the violation because the restrictions were eventually lifted, she nonetheless


"was Q required to expend monetary resources for legal assistance in order to obtain


that result." (Doc. 43, p. 9). "Prejudice exists when an employee. . . sustains other


monetary losses as a direct result of the violation, such as the cost of providing care."


Jones v. Children s Hosp., 58 F.Supp.3d.656, 669 (E.D. La. 2014) (citing 29 U.S.G.


2617(a)(l)(A)(i)(II)). It is clear that—with regards to interference—prejudice to the

Plaintiff must be related to the actual act of taking leave under the FMLA, not efforts

to prevent technical violations of the statute. Attorney s fees, while mandatory under


the FMLA, are only discussed in the context of providing fees following a finding of

liability under § 2617(a)(l), as opposed to being included as actual monetary losses



                                           7
        Case 3:19-cv-00451-BAJ-SDJ      Document 55     03/25/21 Page 8 of 17




sustained by the employee as a direct result of the violation/' 29 U.S.C.


, 2617(a)(l)(A)(i)(II).

      Because Plaintiff cannot demonstrate that she was discouraged from taking or

denied leave, or that she was prejudiced as a result of Defendant's unlawful policy,


her interference claim fails.


                 ii. Retaliation

      In the absence of direct evidence of discriminatory intent courts apply the

McDonnell Douglas burden-shifting framework to determine the reason for an


employees adverse employment action. Tatum v. Southern Company Services,


Incorporated, 930 F.3d 709, 713 (5th Cir. 2019). A prima facie case of retaliation

under the FMLA requires that an employee demonstrate that she was protected

under the FMLA, that she engaged in a protected activity, that she suffered an

adverse employment action, and that the action was taken because she sought


protection under the FMLA. Ion v. Chevron, USA, Inc., 731 F.3d 379, 390 (5th

Cir. 2013). Once a prima facie case is established, the burden then shifts to the

employer to articulate a legitimate, nondiscriminatory reason for the adverse


employment action. Id. If this burden is met, under the mixed-motive analysis the


burden shifts once more to the employee to offer sufficient evidence to create a


genuine issue of fact that the employer's reason, although true, is but one of the


reasons for its conduct, another of which was discrimination." Id. In the alternative,


plaintiff may provide evidence that the reasons given by defendant are pretext for

discrimination. See Allain v. Bd. of Supervisors of Univ. Of La. Sys., 81 F. Supp.


3d 502, 511 (W.D. La. 2015). Finally, if an employee meets this burden, an employer
        Case 3:19-cv-00451-BAJ-SDJ       Document 55     03/25/21 Page 9 of 17




may still seek summary judgment in its favor by "providing sufficient evidence to

establish as a matter of law that it would have taken the adverse employment action

despite its retaliatory motive. Ion, 731 F.3d at 390.

      As noted, Plaintiff is protected under the FMLA. That she suffered an adverse

employment action (her suspension) is not in dispute. The question is whether the

adverse action was taken because Plaintiff met with Human Resources to discuss the


requirement that she visit Prime Occupational Medicine when she took FMLA leave.

Plaintiff can establish causality by demonstrating that the temporal proximity of her

suspension coincided with the meeting with Human Resources. See Mauder v.


Metropolitan Transit Authority of Harris County, Tex., 446 F.3d 574, 583 (5th Cir.

2006) ("When evaluating whether the adverse employment action was causally

related to the FMLA protection, the court shall consider the temporal proximity

between the FMLA leave, and the termination. ).


      Viewing the evidence in the light most favorable to the nonmoving party, the

Court finds that the two days between Plaintiffs meeting and her suspension is

sufficient to establish a prima facie case. The burden now shifts to Defendant to

demonstrate that the suspension was not related to Plaintiffs FMLA leave. Here,

Defendants have articulated a legitimate, nondiscriminatory reason for Plaintiffs

suspension—she violated company policy for the fifth time. (Doc. 44, p. 7). Plaintiff

was disciplined on February 14, 2018 for violations of company policy while manning

a blackjack table. (Doc. 44, p. 6). Plaintiff was subsequently suspended for seven days,

pending further investigation. (Doc. 40-2, p. 32). This evidence serves to rebut




                                           9
       Case 3:19-cv-00451-BAJ-SDJ       Document 55     03/25/21 Page 10 of 17




Plaintiffs prima facie claim of retaliation, as "the violation of work rules is a

legitimate, non-discriminatory reason for an adverse employment action."


Aris?nendis, 536 F. Supp. 2d at 717.

                       a. Pretext Alternative

      Plaintiff has not produced sufficient evidence of pretext to overcome summary


judgment. A plaintiff may establish pretext "by showing that the employer's proffered

explanation is false or 'unworthy of credence. Jackson v. Cal-W. Packaging Corp.,


602 F.3d 374, 378 (5th Cir. 2010) (quoting Tex. Dept. of Community Affairs v. Burdine,

450 U.S. 248, 256 (1981)). Whether summary judgment is appropriate "depends on

numerous factors, including the strength of the plaintiffs prima facie case, the

probative value of the proof that the employer's explanation is false, and any other


evidence that supports the employer's case and that properly may be considered."'


Piper v. Veneman, 183 Fed. Appx. 407, 410 (5th Cir. 2006) (quoting Reeves v.

Sanderson Plumbing Products, Inc., 530 U.S. 133, 148-49 (2000)).

      Plaintiff has not presented a strong prima facie case. While the temporal

proximity between the meeting with Human Resources and her suspension is very


close, it is also very close to the inappropriate workplace conduct for which she was


purportedly suspended. (Doc. 40-1, p. 5). In addition, temporal proximity alone is


insufficient to overcome an employer's legitimate reason for taking an adverse


employment action where there is other uncontradicted evidence that the basis was


legitimate. See Anderson v. New Orleans Jazz & Heritage Festival and Foundation,


Inc., 464 F. Supp. 2d 562, 571 (E.D. La. 2006) ("When there is overwhelming and

uncontradicted evidence that an adverse employment action was taken for other

                                          10
       Case 3:19-cv-00451-BAJ-SDJ        Document 55     03/25/21 Page 11 of 17




reasons, mere temporal proximity between the adverse action and an employee's


protected activity is insufficient to raise an issue of fact as to whether an employee

was fired for taking leave."); See also Richardson v. Monitronics Intern., Inc., 434 F.3d


327, 335 (5th Cir. 2005) (temporal proximity in addition to hostile remarks are

sufficient to raise an issue of fact as to whether retaliation was a motivating factor in

plaintiffs termination); Leal v. BFT, Ltd. Partnership, 423 Fed. Appx. 476, 480

(5th Cir. 2011) (a plaintiff who creates only a weak issue of fact as to whether the

employers reason was untrue and there was abundant and uncontroverted


independent evidence that no discrimination had occurred' cannot survive summary


judgment."); Shackelford u. Deloitte & Touche, LLP, 190 F.3d 398, 409 (5th Cir. 1999)

( [T] he combination of suspicious timing with other significant evidence of pretext,

can be sufficient to survive summary judgment.").


      As proof that Defendants explanation was false, Plaintiff alleges that

Defendant convey[ed] a negative attitude toward Plaintiffs requested leave, and

Defendant was seeking out a reason to be able to deny this request. (Doc. 50, p. 6).


To support this claim, Plaintiff provides an email from the Defendant's Director of

Human Resources, Kizzy Smith, discussing concerns that Plaintiffs December FMLA

certification request seemed "off." (Doc. 50-1, p. 2). Smith writes that she was


concerned about Plaintiffs paperwork because of the number of conditions she

requested leave for, and the fact that her "conditions were diagnosed from an arthritis


doctor which Smith found "questionable." (Doc. 50-1, p. 1).


      While Plaintiff is correct that hostile sentiment can raise a genuine issue of



                                           11
       Case 3:19-cv-00451-BAJ-SDJ        Document 55     03/25/21 Page 12 of 17




veracity, the email message presented does not do so. The message is clear that


Plaintiffs FMLA leave was approved, despite Smith's misgivings. Plaintiff has

provided no evidence to show that Smith ever said that she disagreed with Dr. Fabre

at Prime Occupational Medicine s decision to concur with the approval for leave.


(Doc. 50-1, p. 2). The email message is not sufficient to establish causation, or hostile


motivations. Indeed, Smith explicitly stated that t([i]t is never our goal to deny a team

member their rights to FMLA. (Doc. 50-1, p. 1). The information in the message

reflects Defendant's concerns that it consistently apply FMLA leave and only grant

leave for conditions that are covered under the FMLA. Id. These sentiments are


similar to those expressed in the email messages provided as evidence in Smith u.


Southwestern Bell Tel. Co., 456 Fed. Appx. 489, 493 (5th Cir. 2012). In Smith, the

court found that an email which "targets employees who abuse FMLA leave, not those


who properly exercise their rights under the FMLA" was insufficient to support a

pretext analysis for an FMLA claim on summary judgment. Id.


      To further support her claims that Defendant's reason was pretextual, Plaintiff


notes that on previous occasions where she had been "written up , she was never


subsequently suspended. (Doc. 50, p. 5). Plaintiff argues that this inconsistency with

prior disciplinary actions makes [i]t Q obvious that a hunt for a reason to suspend

(or further discipline) Plaintiff started after she had a meeting with Human

Resources." (Id.). Plaintiff asserts that "[a] trier of fact could determine that

Defendant was fed up with Plaintiffs ongoing need for FMLA leave." (Doc. 50, p. 6).

      This argument fails for three reasons. First, Plaintiff has not established that



                                           12
       Case 3:19-cv-00451-BAJ-SDJ      Document 55     03/25/21 Page 13 of 17




her suspension was contrary to a policy, but merely notes that it was out of step with


the four previous handlings of her disciplinary procedures. That alone is insufficient

to rebut a claim of pretext. Plaintiff has not pointed to any company policy that

indicates when or how quickly an investigation must be resolved, or how soon after


an infraction a suspension pending investigation must begin. Even if Defendant had

violated its own policy in suspending her a week after her "write up," an employer's


disregard of policies does not of itself conclusively establish that. . . a

nondiscriminatory explanation for an action is pretextual." Laxton v. Gap, Inc., 333


F.3d 572, 581 n. 3 (5th Cir. 2003) (quoting EEOC v. Tex. Instruments, Inc., 100 F.3d

1173, 1182 (5th Cir. 1996)).

      Second, courts have found that where an employee has previously


demonstrated unacceptable workplace conduct, the proximity of a given adverse


employment action to the FMLA leave is not sufficient to rebut an employer's

articulated legitimate reason for taking said action. See Tatum, 930 F.3d at 714

(finding no evidence of retaliation when an employer terminated an employee who

had a record of poor workplace conduct following liis FMLA leave); Smith, 456 Fed.

Appx. at 492 (finding no evidence of retaliation where plaintiff was terminated

following her mistreatment of a customer).


      Third, Plaintiff was suspended in February and she continued to be employed

for nearly five months after her suspension, until she committed her sixth workplace


offense and was terminated. (Doc. 40-1, p. 11). Plaintiff testified in her deposition

that she took FMLA leave four or five times, maybe," while she worked for



                                         13
       Case 3:19-cv-00451-BAJ-SDJ       Document 55     03/25/21 Page 14 of 17




Defendant, and each and every time that she applied it was approved. (Doc. 40-2,


p. 6). By her own admission, there was never a time when she requested FMLA leave


and was denied. (Doc. 40-2, p. 9). Obviously, this does not support Plaintiffs


allegation that Defendant was "seeking out a reason to be able to deny the request."


(Doc. 50, p. 8). This case is, once again, analogous to Smith were the court found that


(<[t]he alleged discriminatory animus against [plaintiff] for taking FMLA [was]

further belied by [defendant s] offer to allow [plaintiff] to keep her job, subject to a

period of probation." Smith, 456 Fed. Appx.at 493.


      The email is not sufficient to establish that Defendant's motivations were

pretextual, nor is there other evidence in the record which supports Plaintiffs

assertions. No reasonable factfinder could conclude that Defendant's discipline of


Plaintiff was for any reason other than her violation of Defendant's workplace policy.

                       b. Mixed-Motive Alternative

      Plaintiff may also prevail if she shows sufficient evidence to create a genuine

issue of fact that tlie employer's stated reason for disciplining her is but one of the

reasons for its conduct, another of which was discrimination. For the same reasons


articulated above, Plaintiff has not, and cannot, show that Defendant's motive was


"but one of the reasons for her suspension. Based on the record, it was the only


reason. Plaintiff has presented neither direct nor circumstantial evidence, beyond


temporal proximity, sufficient to establish a causal connection between her meeting


with Human Resources and her suspension.


      Because there is insufficient evidence of discriminatory or retaliatory animus


to create a genuine issue of material fact as to the reason for Plaintiffs suspension,

                                          14
       Case 3:19-cv-00451-BAJ-SDJ        Document 55     03/25/21 Page 15 of 17




Plaintiffs retaliation claim fails as a matter of law.

          B. ADA Claims

       Plaintiff also contends that her suspension was "based on disability

discrimination" in violation of the ADA, 42 U.S.C. § 12112(a). (Doc. 43, p. 10). Once

again, because Plaintiff has not provided direct evidence of discrimination, she must

proceed under the same McDonnell Douglas burden-shifting analysis as her FMLA

claim. Rodrigues v. Eli Lilly and Co., 820 F.3d 759, 764 (5th Cir. 2016). To prevail on

an ADA discrimination claim, Plaintiff must first establish a prima facie case of

discrimination by demonstrating that "(I) [s]he is disabled within the meaning of the

ADA, (2) [s]he is qualified and able to perform the essential functions of [her] job, and

(3) [her] employer discriminated against [her] because of [her] disability." Butler v.

Exxon Mobil Corp., 838 F. Supp. 2d. 473, 485 (M.D. La. 2012) (citations omitted).

Without addressing whether Plaintiff is disabled or qualified to perform the functions

of her job, Plaintiffs ADA claim fails for the same reason as her FMLA claim—she

cannot establish that her suspension was due to her disability.

      Even if she could meet her prima facie case, the record provides no evidence to


rebut Defendants assertion that the suspension was not pretextual. Plaintiff cannot


show that but for her disability the suspension would not have occurred, as the

suspension was purportedly triggered by an investigation into her improper

workplace conduct which had occurred the week prior. (Doc. 40-4, p. 4-5). Once an


employer "offers a legitimate, nondiscriminatory reason that explains both the

adverse action and the timing, the plaintiff must offer some evidence from which the

jury may infer that retaliation was the real motive." Roberson v. Allitel Info. Servs.,

                                           15
       Case 3:19-cv-00451-BAJ-SDJ       Document 55     03/25/21 Page 16 of 17




373 F.3d 647, 655 (5th Cir. 2004).

      Plaintiff argues that the email correspondence "alone is enough to show pretext


and that her medical conditions had an influence in Defendant's decision making."

(Doc. 50, p. 7). However, in the context of the ADA, Plaintiffs argument is even


weaker. Nowhere in the email message does Defendant make any negative or


derogatory assertions about Plaintiffs medical conditions. Defendant's

correspondence solely addressed Plaintiffs FMLA leave and whether it was valid.

(Doc. 50-1). While Plaintiff asserts that a trier of fact could determine that Defendant

had grown tired of Plaintiffs medical conditions and was looking to get rid of someone

who was an ongoing problem," (Doc. 50, p. 8), the record does not support that


inference.


      There is no evidence in the record that anyone who worked for Defendant or


was involved with Plaintiffs suspension acted in a manner that was either a pretext

for discriminating against Plaintiff because of her disability, or that Plaintiffs

disability was a motivating factor in her suspension.




                                          16
     Case 3:19-cv-00451-BAJ-SDJ      Document 55    03/25/21 Page 17 of 17




IV. CONCLUSION

     Accordingly,

     IT IS ORDERED that Defendant's Motion for Summary Judgment

(Doc. 40) is GRANTED. Plaintiffs claims against Defendant are DISMISSED

WITH PREJUDICE.

     A judgment in accordance with Federal Rule of Civil Procedure 58 shall issue.




                             Baton Rouge, Louisiana, this , day of March, 2021




                                     JUDGE BRIAN^. JAJGKSON
                                     UNITED STATEgTTfSTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                       17
